PEAR TREE FUNDS CLERK’S CERTIFICATE The undersigned certifies that she is the Clerk of Pear Tree Funds, a voluntary association with transferrable shares organized under the laws of the Commonwealth of Massachusetts (the “Trust”), and that, as such, she is authorized to execute this Certificate on behalf of the Trust.The undersigned further certifies that at a meeting of the Board of Trustees of the Trust duly called and held on July 26, 2011, at which a quorum was present and acting throughout, that the Trustees duly adopted the following resolutions, and that said resolutions have not been revoked, revised or amended in any manner and are, on the date hereof, still in full force and effect: RESOLVED, that pursuant to the authority granted to the Board in Article III of the Trust’s Second Amended and Restated Agreement and Declaration of Trust, as amended (the “Declaration”), the Trustees of the Trust hereby authorize the creation of a new series of shares of beneficial interests in the Trust, such series to be called “Pear Tree Columbia Micro Cap Fund” (the “Fund”), with such shares of beneficial interest in the Fund (the “Fund Shares”) to be divided into two classes, Ordinary Shares and Institutional Shares; and FURTHER RESOLVED, that the Fund shall be entitled to all of the rights and preferences accorded to Shares (as such term is defined in the Declaration) under the Declaration; and FURTHER RESOLVED, that the officers of the Trust be, and each of them hereby is, authorized to prepare and execute amendments to the Declaration to reflect the foregoing resolutions and to take such action and make such filings with the Secretary of the Commonwealth of the Commonwealth of Massachusetts and any other governmental authority as such officer or officers deem necessary or appropriate. IN WITNESS WHEREOF, the undersigned has executed this certificate this 29th day of July 2011. By:/s/ Kelly J. Lavari Kelly J. Lavari, Clerk
